COOK, Judge
(dissenting):
I disagree with the majority opinion for two reasons.
First, in assessing the reasonableness of an intrusion by a Government official into the privacy of an individual, account must be taken of the governmental function that prompted the intrusion. Thus, in United States v. Biswell, 406 U.S. 311, 315, 92 S.Ct. 1593, 32 L.Ed.2d 87 (1972), the Supreme Court upheld the right of the Government to search a storeroom on private premises, without a warrant or probable cause, because such search was “crucial” to the Government’s regulation of a business licensed by it. See also United States ex rel. Terraciano v. Montanye, 493 F.2d 682 (2d Cir. 1974), cert. denied, 419 U.S. 875, 95 S.Ct. 137, 42 L.Ed.2d 114 (1974). Similarly, in Wyman v. James, 400 U.S. 309, 326, 91 S.Ct. 381, 390, 27 L.Ed.2d 408 (1971), the Court upheld the right of a Government caseworker to enter, despite objection, the home of the recipient of Government aid for dependent children, where the visit is for the purpose of checking on the use of program funds. The Court concluded that, although nonconsensual and warrantless, the entry serves “a valid and proper administrative purpose,” and is “not an unwarranted invasion of personal privacy.” Id. In the operation of the postal service, even sealed first-class mail, the delivery of which is protected against unreasonable delay by the Fourth Amendment, may be detained for a reasonable time. United States v. Van Leeuwen, 397 U.S. 249, 252, 90 S.Ct. 1029, 25 L.Ed.2d 282 (1970). I would hardly suppose that one would seriously contend that an employee engaged in making currency of the United States could not be searched, as he left the mint at the end of his work tour, unless there was probable cause to believe he had stolen some of the money.
In protecting the mail within a postal facility, I believe the Government can inspect mail handlers and their personal effects without probable cause to believe the mail is in jeopardy. There may be limits to this right of inspection, but I do not believe those limits were exceeded in this case. Cf. United States v. Johnson, 425 F.2d 630 (9th Cir. 1970), cert. dismissed, 404 U.S. 802, 92 S.Ct. 38, 30 L.Ed.2d 35 (1971).
The second point of my disagreement with the majority is in regard to Davis’ authority to act as he did. As shift supervisor, Sergeant Davis was accountable “for security of the mail.” In my opinion, that accountability invested him with authority to take any action reasonably calculated to prevent unauthorized concealment or removal of the mail by mail handlers. A justifiable exercise of his responsibility does not, I believe, depend upon whether Davis was delegated power to search by a superi- or commander.1
Measured by the circumstances confronting him, what Sergeant Davis did was eminently reasonable. His office was the lunchroom for mail handlers. The office contained a coatraek, with a shelf on the top. The shelf was the “only place where personal items can be stored inside the office.” Sometime between noon and 1:30 p. m., the accused entered the office carrying a large brown paper bag. The bag was open. The accused “pulled out” a sandwich and “started to eat.” However, he was *322called to the work area, so he took the bag with him and “laid it on the conveyor belt.” As Davis passed the site, he noticed that the bag contained a “calendar or magazine,” and another object which he did not identify. About 4:00 p. m., Sergeant Cohen called Davis’ attention to a paper bag on the coatrack shelf. The bag “looked like it was full” and was sealed on the top with staples. From the outline of the contents on the bag surface, it appeared the bag contained a box.
According to Sergeant Davis, possession of a closed personal parcel by a mail handler constituted a violation of “some kind of rules,” and anyone leaving the postal facility with such a package was “a security risk.” No specific rule was cited by Davis, but Headquarters of the Air Force Postal and Courier Service had promulgated “specific procedures,” intended to be implemented by local postal facilities, “to insure better security of the mail.”2 In Gustafson v. Florida, 414 U.S. 260, 94 S.Ct. 488, 38 L.Ed.2d 456 (1973), the Supreme Court held it was immaterial to the legality of a body search of an arrested person whether there was a departmental regulation or policy “establishing the conditions under which a full-scale body search should be conducted.” Id. at 265, 94 S.Ct. at 491. Under the Court’s rationale, it is, in my opinion, immaterial whether the Aero Mail Terminal implemented the headquarters guidelines if Sergeant Davis’ intrusion into the sealed package was reasonable and lawful.
Davis had seen only one such paper bag in the mail facility; that bag was the one in the accused’s possession. When Davis had seen it, the bag was open and contained a sandwich and a calendar, and, while Davis did not identify all the contents, his general description of them clearly excluded a box of a size and shape that would fill the bag. About 3 hours later, Davis saw a bag like that of the accused, filled with an object whose shape indicated it was a box, and the bag was stapled shut. Further, the evidence supports an inference that the only boxes on the postal premises of the size indicated were probably packages in the mail. Sergeant Davis unstapled the bag and looked in it. His reason was “[A]ny time anyone walks into work there where there is mail, with their bag open, and they walk out with the bag stapled, I’m going to ask to see it every time.”
In my judgment, not only was Davis’ conduct consistent with his responsibility as a supervisor of the mail facility, but it was an eminently reasonable act. What he did, therefore, did not constitute an unconstitutional intrusion in the accused’s personal effects. Perhaps Davis should first have called upon the accused to open the bag, but “the existence of alternative approaches does not imply that what actually occurred was unreasonable.” United States v. Mason, 173 U.S.App.D.C. 173, 523 F.2d 1122, 1126 (1975).
I would affirm the decision of the Court of Military Review.

. My view of Sergeant Davis’ specific authority in relation to mail matters within a postal facility distinguishes this case, in my opinion, from United States v. Swanson, 3 U.S.C.M.A. 671, 14 C.M.R. 89 (1954), in which this Court concluded that in exigent circumstances a first sergeant has lawful authority to order a police-type search. I, therefore, find it unnecessary to overrule Swanson, as the majority does in footnote 4 of its opinion.


. In pertinent part, one paragraph of the instruction provides as follows:
Postal clerks should not leave a postal facility with a package without authorization from his supervisor. No personal parcels such as from the BX should be brought into a postal handling facility.
Department of the Air Force, Headquarters USAF Postal & Courier Service (HQ COMD USAF), paragraph 2f (Mar. 2, 1973).
A recent change in the guidelines reads as follows:
USAFPCS personnel will not carry briefcases, paper sacks containing personal items (purchases from base exchange, etc), luggage or other containers in which parcels may be concealed into or from mail processing work areas at any time.
Postal and Courier Service Manual 182-3, United States Air Force, paragraph 232(9) (Jan. 6, 1975).
I view the change as particularizing the kinds of packages that cannot be removed from a postal facility without authorization by a supervisor, as provided in the March 1973 letter of guidance.